EXHIBIT 10.1

Execution Version

 

The Toro Company

 

 

$200,000,000

 

 

$100,000,000 3.81% Senior Notes, Series A, due June 15, 2029

$100,000,000 3.91% Senior Notes, Series B, due June 15, 2031

 

 

______________

 

Note Purchase Agreement

 

______________

 

 

Dated April 30, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

 

Section

Heading

Page

 

 

 

 

 

Section 1.

Authorization of Notes and Incremental Leverage Fee

1

 

 

 

 

Section 1.1.

 

Authorization of Notes

1

 

Section 1.2.

 

Incremental Leverage Fee

1

 

 

 

 

 

Section 2.

Sale and Purchase of Notes

2

 

 

 

 

 

Section 3.

Closing

2

 

 

 

 

 

Section 4.

Conditions to Closing

3

 

 

 

 

Section 4.1.

 

Representations and Warranties

3

 

Section 4.2.

 

Performance; No Default

3

 

Section 4.3.

 

Compliance Certificates

3

 

Section 4.4.

 

Opinions of Counsel

3

 

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

3

 

Section 4.6.

 

Sale of Other Notes

4

 

Section 4.7.

 

Payment of Special Counsel Fees

4

 

Section 4.8.

 

Private Placement Number

4

 

Section 4.9.

 

Changes in Corporate Structure

4

 

Section 4.10.

 

Funding Instructions

4

 

Section 4.11.

 

Proceedings and Documents

4

 

Section 4.12.

 

Notice of Date of Closing

4

 

 

 

 

 

Section 5.

Representations and Warranties of the Company

5

 

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

5

 

Section 5.2.

 

Authorization, Etc

5

 

Section 5.3.

 

Disclosure

5

 

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

6

 

Section 5.5.

 

Financial Statements; Material Liabilities

6

 

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

7

 

Section 5.7.

 

Governmental Authorizations, Etc

7

 

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

7

 

Section 5.9.

 

Taxes

7

 

Section 5.10.

 

Title to Property; Leases

8

 

Section 5.11.

 

Licenses, Permits, Etc

8

 

Section 5.12.

 

Compliance with Employee Benefit Plans

8

 

Section 5.13.

 

Private Offering by the Company

10

 

Section 5.14.

 

Use of Proceeds; Margin Regulations

10

 

Section 5.15.

 

Existing Indebtedness; Future Liens

10

 




-i-

 

--------------------------------------------------------------------------------

 

 

 

Section 5.16.

 

Foreign Assets Control Regulations, Etc

11

 

Section 5.17.

 

Status under Certain Statutes

11

 

Section 5.18.

 

Environmental Matters

11

 

Section 5.19.

 

Ranking of Obligations

12

 

 

 

 

 

Section 6.

Representations of the Purchasers

12

 

 

 

 

Section 6.1.

 

Purchase for Investment

12

 

Section 6.2.

 

Source of Funds

12

 

 

 

 

 

Section 7.

Information as to Company

14

 

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

14

 

Section 7.2.

 

Officer’s Certificate

17

 

Section 7.3.

 

Visitation

17

 

Section 7.4.

 

Electronic Delivery

18

 

 

 

 

 

Section 8.

Payment and Prepayment of the Notes

19

 

 

 

 

 

 

Section 8.1.

 

Maturity

19

 

Section 8.2.

 

Optional Prepayments with Make‑Whole Amount

19

 

Section 8.3.

 

Allocation of Partial Prepayments

20

 

Section 8.4.

 

Maturity; Surrender, Etc

20

 

Section 8.5.

 

Purchase of Notes

21

 

Section 8.6.

 

Make‑Whole Amount

21

 

Section 8.7.

 

Change of Control

23

 

Section 8.8.

 

Payments Due on Non‑Business Days

23

 

 

 

 

 

Section 9.

Affirmative Covenants

24

 

 

 

 

 

 

Section 9.1.

 

Compliance with Laws

24

 

Section 9.2.

 

Insurance

24

 

Section 9.3.

 

Maintenance of Properties

24

 

Section 9.4.

 

Payment of Taxes and Claims

24

 

Section 9.5.

 

Corporate Existence, Etc

25

 

Section 9.6.

 

Books and Records

25

 

Section 9.7.

 

Subsidiary Guarantors

25

 

Section 9.8

 

Priority of Obligations

27

 

 

 

 

 

Section 10.

Negative Covenants

27

 

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

27

 

Section 10.2.

 

Merger, Consolidation, Etc

27

 

Section 10.3.

 

Sale of Assets, Etc

28

 

Section 10.4.

 

Line of Business

30

 

Section 10.5.

 

Economic Sanctions, Etc

30

 

Section 10.6.

 

Liens

30

 

Section 10.7.

 

Minimum Interest Coverage Ratio

31

 

Section 10.8.

 

Maximum Leverage Ratio

31




-ii-

 

--------------------------------------------------------------------------------

 

 

 

Section 10.9.

 

Priority Indebtedness

32

 

Section 10.10

 

Red Iron

32

 

Section 10.11.

 

Restricted Payments

32

 

 

 

 

 

Section 11.

Events of Default

33

 

 

 

 

 

Section 12.

Remedies on Default, Etc

36

 

 

 

 

 

 

Section 12.1.

 

Acceleration

36

 

Section 12.2.

 

Other Remedies

37

 

Section 12.3.

 

Rescission

37

 

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

37

 

 

 

 

 

Section 13.

Registration; Exchange; Substitution of Notes

38

 

 

 

 

 

 

Section 13.1.

 

Registration of Notes

38

 

Section 13.2.

 

Transfer and Exchange of Notes

38

 

Section 13.3.

 

Replacement of Notes

38

 

 

 

 

 

Section 14.

Payments on Notes

39

 

 

 

 

 

 

Section 14.1.

 

Place of Payment

39

 

Section 14.2.

 

Payment by Wire Transfer

39

 

Section 14.3.

 

FATCA Information

40

 

 

 

 

 

Section 15.

Expenses, Etc

40

 

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

40

 

Section 15.2.

 

Certain Taxes

41

 

Section 15.3.

 

Survival

41

 

 

 

 

 

Section 16.

Survival of Representations and Warranties; Entire Agreement

41

 

 

 

 

 

Section 17.

Amendment and Waiver

42

 

 

 

 

 

 

Section 17.1.

 

Requirements

42

 

Section 17.2.

 

Solicitation of Holders of Notes

42

 

Section 17.3.

 

Binding Effect, etc

43

 

Section 17.4.

 

Notes Held by Company, Etc

43

 

 

 

 

 

Section  18.

Notices

43

 

 

 

 

 

Section  19.

Reproduction of Documents

44

 

 

 

 

 

Section  20.

Confidential Information

44

 

 

 

 

 

Section  21.

Substitution of Purchaser

45

 




-iii-

 

--------------------------------------------------------------------------------

 

 

Section 22.

Miscellaneous

45

 

 

 

 

 

 

Section 22.1.

 

Successors and Assigns

45

 

Section 22.2.

 

Accounting Terms

46

 

Section 22.3.

 

Severability

47

 

Section 22.4.

 

Construction, Etc

47

 

Section 22.5.

 

Counterparts

48

 

Section 22.6.

 

Governing Law

48

 

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

48

 

 

 

 

 

Signature

 

 

50

 






-iv-

 

--------------------------------------------------------------------------------

 

Schedule A

—

Defined Terms

 

 

 

Schedule 1-A

—

Form of 3.81% Senior Note, Series A, due June 15, 2029

 

 

 

Schedule 1-B

—

Form of 3.91% Senior Note, Series B, due June 15, 2031

 

 

 

Schedule 4.4(a)

—

Form of Opinion of Special Counsel for the Company

 

 

 

Schedule 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

 

 

 

Schedule 5.3

—

Disclosure Materials

 

 

 

Schedule 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

 

 

Schedule 5.5

—

Financial Statements

 

 

 

Schedule 5.15

—

Existing Indebtedness

 

 

 

Schedule 5.18

 

Environmental Matters

 

 

 

Schedule 10.6

 

Existing Liens

 

 

 

Schedule 14.3

—

Tax Compliance Certificate

 

 

 

Purchaser Schedule

—

Information Relating to Purchasers

 

 

-v-

 

--------------------------------------------------------------------------------

 

The Toro Company

8111 Lyndale Avenue

South Bloomington, MN 55420

 

$100,000,000 3.81% Senior Notes, Series A, due June 15, 2029

$100,000,000 3.91% Senior Notes, Series B, due June 15, 2031

 

 

April 30, 2019

 

 

To Each of the Purchasers Listed in
the Purchaser Schedule Hereto:

Ladies and Gentlemen:

The Toro Company, a Delaware corporation (the “Company”), agrees with each of
the Purchasers as follows:

Section 1.

Authorization of Notes and Incremental Leverage Fee.

Section 1.1.    Authorization of Notes.  The Company will authorize the issue
and sale of (i) $100,000,000 aggregate principal amount of its 3.81% Senior
Notes, Series A, due June 15, 2029 (the “Series A Notes”) and (ii) $100,000,000
aggregate principal amount of its 3.91% Senior Notes, Series B, due June 15,
2031 (the “Series B Notes”, together with the Series A Notes, the “Notes”).  The
Notes shall be substantially in the form set out in Schedule 1-A and
Schedule 1-B, respectively.  Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.

Section 1.2.    Incremental Leverage Fee.  (a) If the Leverage Ratio exceeds
3.50 to 1.00 as permitted by Section 10.8, as evidenced by an Officer’s
Certificate delivered pursuant to Section 7.2(a), an incremental leverage fee
shall be due on the Notes in an aggregate amount equal to 0.50% of the aggregate
outstanding principal amount of the Notes per annum, which shall be due and
payable on the Notes as and to the extent provided in Section 1.2(b) below (the
“Incremental Leverage Fee”).  Such Incremental Leverage Fee shall begin to
accrue on the first day of the fiscal quarter following the fiscal quarter in
respect of which such Officer’s Certificate was delivered, and shall continue to
accrue until the Company has provided an Officer’s Certificate pursuant to
Section 7.2(a) demonstrating that, as of the last day of the fiscal quarter in
respect of which such Officer’s Certificate is delivered, the Leverage Ratio is
not more than 3.50 to 1.00.  In the event such Officer’s Certificate evidencing
that the Consolidated Leverage Ratio is not more than 3.50 to 1.00 is delivered,
the Incremental Leverage Fee shall cease to accrue on and as of the last day of
the fiscal quarter in respect of which such Officer’s Certificate is delivered.

(b)Within 10 Business Days of the delivery of an Officer’s Certificate pursuant
to Section 7.2(a) for any fiscal quarter in which the Incremental Leverage Fee
accrued, the Company shall pay to each holder of a Note the amount attributable
to the Incremental Leverage Fee (the

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

“Incremental Leverage Fee Payment”) which shall be the product of (i) the
aggregate outstanding principal amount of Notes held by such holder (or its
predecessor(s) in interest, to the extent of the aggregate outstanding principal
amount of Notes transferred by such predecessor(s) in interest to such holder)
as of the first day that the Incremental Leverage Fee begins to accrue with
respect to the period covered by such Officer’s Certificate, (ii) 0.50% (to
reflect the Incremental Leverage Fee) and (iii) 0.25 (to reflect that the
Incremental Leverage Fee is payable quarterly).  The Incremental Leverage Fee
Payment, if any, shall be paid by wire transfer of immediately available funds
to each holder of the Notes in accordance with the terms of this Agreement.  The
Company, the Purchasers and each holder agree that, for purposes of the Code,
the Incremental Leverage Fee Payment constitutes additional interest.

(c)For avoidance of doubt, no Incremental Leverage Fee will be used in
calculating any Make-Whole Amount.

Section 2.

Sale and Purchase of Notes.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 100% of the principal amount thereof.  The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non‑performance of any obligation by any
other Purchaser hereunder.

Section 3.

Closing.

This Agreement shall be executed and delivered in advance of the Closing at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, on
April 30, 2019.  The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, IL 60603, at 10:00 a.m., Chicago time, at a closing (the
“Closing”) on any date on or before June 27, 2019 as the Company may select with
at least five (5) Business Days written notice to the Purchasers in accordance
with Section 4.12.  At the Closing the Company will deliver to each Purchaser
the Notes of each Series to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) of such Series in the amount purchased,
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company pursuant to wire instructions to be provided to the Purchasers by the
Company at least five (5) Business Days prior to the Closing.  If at the Closing
the Company shall fail to tender such Notes to any Purchaser as provided above
in this Section 3, or any of the conditions specified in Section 4 shall not
have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure by the Company to tender such Notes or any of the conditions specified
in Section 4 not having been fulfilled to such Purchaser’s satisfaction.

-2-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 4.

Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1.    Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.

Section 4.2.    Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing.  From the
date of this Agreement until the Closing, before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) no Change of Control or Control Event shall
have occurred.  Neither the Company nor any Subsidiary shall have entered into
any transaction since the date of the Investor Presentation that would have been
prohibited by Section 10 had such Section applied since such date.  

Section 4.3.    Compliance Certificates.

(a)     Officer’s Certificate.  The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)     Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

Section 4.4.    Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Latham & Watkins LLP, counsel for the Company, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any

-3-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by such Purchaser at least five Business Days prior to the date of the
Closing, such Purchaser shall have received an Officer’s Certificate certifying
as to such matters of fact as such Purchaser may reasonably specify to enable
such Purchaser to determine whether such purchase is so permitted.

Section 4.6.    Sale of Other Notes.  Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

Section 4.7.    Payment of Special Counsel Fees.  Without limiting Section 15.1,
the Company shall have paid on or before the Closing the reasonable and
documented fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

Section 4.8.    Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the Notes.

Section 4.9.    Changes in Corporate Structure.  The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5 (it
being understood that after the date of such financial statements, the Company
completed its acquisition of Charles Machine Works, which was consummated via
merger of a Subsidiary of the Company with and into Charles Machine Works).  

Section 4.10.    Funding Instructions.  At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11.    Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 4.12.    Notice of Date of Closing.  At least five (5) Business Days
prior to the date of the Closing, each Purchaser shall have received written
notice signed by a Responsible

-4-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Officer on letterhead of the Company confirming the date of the Closing
applicable to such Notes based on such date selected for the Closing.

Section 5.

Representations and Warranties of the Company.

Provided, that solely in the case of representations and warranties made with
respect to Charles Machine Works and its Subsidiaries on the date of this
Agreement (and for avoidance of doubt, not in the case of such representations
and warranties made as of the date of the Closing), such representations and
warranties are given to the best knowledge of the Company, the Company
represents and warrants to each Purchaser that, as of the date of this Agreement
and the Closing:

Section 5.1.    Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2.    Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3.    Disclosure.  The Company, through its agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Investor Presentation posted to IntraLinks on March 20, 2019
(the “Investor Presentation”), relating to the transactions contemplated
hereby.  The Investor Presentation, taken together with the Disclosure Documents
fairly describes, in all material respects, the general nature of the business
of the Company and its Subsidiaries.  This Agreement, the Investor Presentation,
the financial statements listed in Schedule 5.5 and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Company
prior to April 3, 2019 in connection with the transactions contemplated hereby
and identified in Schedule 5.3 (this Agreement, the Investor Presentation and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made;
provided that, with respect to any projections, estimates and other forward
looking information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  Except as disclosed in the

-5-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Disclosure Documents, since October 31, 2018, there has been no change in the
financial condition, operations, business, properties of the Company or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor and (ii) the Company’s directors and senior officers as of
the date of this Agreement.

(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non‑assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c)Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is, where applicable, duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except to such extent that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and limitations
imposed by applicable law rule or regulation) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5 (it being understood the filing of
such financial statements with the EDGAR filing system on the Securities and
Exchange Commission website constitutes delivery).  All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments).  The

-6-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Company and its Subsidiaries do not have any Material liabilities that are not
disclosed in the Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by‑laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, except as would not be Material,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

Section 5.7.    Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, except for any Form 8-K filing
that is required by the Company upon execution of this Agreement or other
filings with the SEC to comply with the Company’s disclosure obligations under
the Exchange Act.

Section 5.8.    Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the best knowledge of the Company, threatened in writing against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b)Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9.    Taxes.  The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance

-7-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

with GAAP.  The Company knows of no basis for any other tax or assessment that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate.  The U.S. federal income tax liabilities of
the Company and its Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended October 31, 2018.

Section 5.10.    Title to Property; Leases.  The Company and its Subsidiaries
have good and sufficient title to their respective properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), except for those defects in title that could not,
individually or in the aggregate, reasonably be expected have a Material Adverse
Effect, in each case free and clear of Liens prohibited by this Agreement.  All
leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11.    Licenses, Permits, Etc.  (a) The Company and its Subsidiaries
own, license, possess or otherwise have the right to use licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto (collectively,
“Intellectual Property”), that individually or in the aggregate are
Material.  Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company’s and its Subsidiaries’
ownership, license, possession or other right to use Intellectual Property is
without known conflict with the rights of others.

(b)No product or service of the Company or any of its Subsidiaries infringes in
any material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person that could, individually or in the aggregate,
reasonably be expected have a Material Adverse Effect.

(c)There is no violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries that could,
individually or in the aggregate, reasonably be expected have a Material Adverse
Effect.

Section 5.12.    Compliance with Employee Benefit Plans.  (a) The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Except for such liabilities
and Liens as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could, individually or in the aggregate, reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the

-8-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan.

(b)Except as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, (i) the present value of the aggregate
benefit liabilities under each of the Plans (other than Multiemployer Plans),
determined as of the end of each such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
and (ii) the present value of the accrued benefit liabilities (whether or not
vested) under each Non‑U.S. Plan that is funded, determined as of the end of the
Company’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non‑U.S.
Plan allocable to such benefit liabilities.  The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)Except as could not, individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect, the Company and its ERISA Affiliates
have not incurred (i) withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans or (ii) any obligation in connection with the termination of
or withdrawal from any Non-U.S. Plan.

(d)The Company and its Subsidiaries do not have any postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715‑60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Company
and its Subsidiaries, except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f)All Non‑U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Non‑U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

-9-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 5.13.    Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than fifteen (15) other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Notes hereunder to repay indebtedness originally
incurred under the Existing Revolving Credit Agreement in connection with the
Company’s acquiring of Charles Machine Works and for general corporate
purposes.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 3% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 3% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

Section 5.15.    Existing Indebtedness; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness (other than (i) intercompany Indebtedness and (ii) Indebtedness
with an aggregate principal amount of less than $5,000,000) of the Company and
its Subsidiaries as of April 1, 2019 (including descriptions of the obligors and
obligees (or the agent, trustee or other entity acting in a similar capacity on
behalf of the obligees), principal amounts outstanding, any collateral therefor
and any Guaranty thereof), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
for borrowed money or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness for borrowed money.

-10-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc.  (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

(b)Neither the Company nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or (ii) to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.

(c)No part of the proceeds from the sale of the Notes hereunder:

(i)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii)will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or

(iii)will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.

(d)The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.

Section 5.17.    Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

Section 5.18.    Environmental Matters.  The Company and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims

-11-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.18, such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.19.    Ranking of Obligations.  The Company’s payment obligations
under this Agreement and the Notes will, upon issuance of the Notes, rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Company.

Section 6.

Representations of the Purchasers.

Section 6.1.    Purchase for Investment.  Each Purchaser severally represents
that it is an institutional “accredited investor” within the meaning of Rule 501
of the Securities Act and is purchasing the Notes for its own account or for one
or more separate accounts maintained by such Purchaser or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control.  Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2.    Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95‑60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95‑60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

-12-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)the Source is a governmental plan (as defined in Section 3 of ERISA) which is
not subject to the provisions of Title I of ERISA or Section 4975 of the Code;
or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

-13-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.

Information as to Company.

Section 7.1.    Financial and Business Information.  The Company shall deliver
to each Purchaser and each holder of a Note that is an Institutional Investor:

(a)     Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

(b)     Annual Statements — within 120 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

-14-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances
provided that the delivery within the time period specified above of the
Company’s Form 10‑K for such fiscal year prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c)     SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information or
notices relating to pricing and borrowing availability, notices of borrowing,
and quarterly and annual certifications demonstrating compliance) or (y) to its
public Securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such holder), and each prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC and of all press releases made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;

(d)     Notice of Default or Event of Default — promptly, and in any event
within 5 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e)     Employee Benefits Matters — promptly, and in any event within 5 days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

-15-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof;

(ii)the institution by the PBGC of, or the threatening by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Company or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan;

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv)receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non‑U.S. Plans;

(f)     Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g)     Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request provided that the filing by the
Company of a current report on Form 8-K with the SEC regarding such resignation
or change shall be deemed to constitute notification pursuant to this clause
(g); and

(h)     Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

-16-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 7.2.    Officer’s Certificate.  With respect to each set of financial
statements delivered to a Purchaser or a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b), the Company shall delivery concurrently a
certificate of a Senior Financial Officer:

(a)     Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence.  In
the event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

(b)     Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and

(c)     Subsidiary Guarantors – setting forth a list of all Subsidiaries that
are Subsidiary Guarantors and certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3.    Visitation.  The Company shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:

(a)     No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

-17-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(b)     Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries (provided that the Company shall receive written
notice of such meeting and representatives of the Company shall be entitled to
be present at any such meeting)), all at such times and as often as may be
reasonably requested in writing.

Section 7.4.    Electronic Delivery.  Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall (in addition to the delivery
methods specified in the provisos to Sections 7.1(a) and (b), in the case of
such clauses) be deemed to have been delivered if the Company satisfies any of
the following requirements with respect thereto:

(a)     such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c) are
delivered to each holder of a Note by e‑mail at the e‑mail address set forth in
such holder’s Purchaser Schedule or as communicated from time to time in a
separate writing delivered to the Company;

(b)     in the case of the Officer’s Certificate satisfying the requirements of
Section 7.2, the Company shall have (i) made such Officer’s Certificate
available on its home page on the internet, which is located at
http://www.toro.com as of the date of this Agreement, (ii) delivered such
Officer’s Certificate to each holder of a Note by e‑mail at the e‑mail address
set forth in such holder’s Purchaser Schedule or as communicated from time to
time in a separate writing delivered to the Company, or (iii) posted such
Officer’s Certificate on IntraLinks or on any other similar website to which
each holder of Notes has free access;

(c)     such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely emailed to each holder of Notes posted by or on behalf
of the Company on IntraLinks or on any other similar website to which each
holder of Notes has free access; or

(d)     the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR or shall have emailed such items to each
holder of Notes or made such items available on its home page on the internet or
on IntraLinks or on any other similar website to which each holder of Notes has
free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than

-18-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

confidentiality provisions consistent with Section 20 of this Agreement);
provided further, that except in the case of any delivery made by filing with
the SEC on EDGAR or by email to the holders of the Notes, the Company shall have
given each holder of a Note prior or concurrent written notice, which may be by
e‑mail or in accordance with Section 18, of such posting or filing in connection
with each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements, other information and
Officer’s Certificates or to receive them by e‑mail, the Company will promptly
e‑mail them or deliver such paper copies, as the case may be, to such holder.

Section 8.Payment and Prepayment of the Notes.

Section 8.1.    Maturity.  (a) As provided therein, the entire unpaid principal
balance of each Series A Note shall be due and payable on due June 15, 2029.

(b)     As provided therein, the entire unpaid principal balance of each
Series B Note shall be due and payable on due June 15, 2031.

Section 8.2.    Optional Prepayments with Make‑Whole Amount.  (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any series of Notes, in an amount not less than
10% of the aggregate principal amount of the Notes then outstanding in the case
of a partial prepayment, at 100% of the principal amount so prepaid, and the
Make‑Whole Amount determined for the prepayment date with respect to such
principal amount provided that if (i) a Default or Event of Default has occurred
and is continuing at the time of such notice provided or on the date set for
prepayment or (ii) a Default or an Event of Default would result from making
such prepayment, then such prepayment pursuant to this Section 8.2(a) must be
made on a pro rata basis to the holders of all Notes at the time outstanding
(without regard to series).  The Company will give each holder of the applicable
series of Notes written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17.  Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes of the applicable series to be prepaid on such date, the principal amount
of each Note of the applicable series held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make‑Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of the applicable series of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make‑Whole Amount as of the specified prepayment date.

(b)     Optional Prepayment Without Make‑Whole Amount of the Series A Notes.  At
any time on or after March 18, 2029 (the period from such date to the stated
maturity of the Series A Notes being referred to as the “Series A 90-Day
Period”), the Company may, at its option, upon notice as provided below, prepay
all of the Series A Notes at 100% of the principal amount so prepaid without the
payment of any Make-Whole Amount.  The Company will give each holder

-19-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

of the Series A Notes written notice of each optional prepayment under this
Section 8.2(b) not less than 20 days and not more than 60 days prior to the
prepayment date specified in such notice.  The Company may provide in such
notice that repayment of the Series A Notes and the performance of the Company’s
obligations with respect to such prepayment may be performed by a paying agent
or any other Person acting in a similar capacity.  Each such notice shall
specify such date (which shall be a Business Day during the Series A 90-Day
Period), the aggregate principal amount of the Series A Notes to be prepaid on
such date, the principal amount of each Series A Note held by such holder to be
prepaid (determined in accordance with Section 8.3), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid.

(c)     Optional Prepayment Without Make‑Whole Amount of the Series B Notes.  At
any time on or after March 18, 2031 (the period from such date to the stated
maturity of the Series B Notes being referred to as the “Series B 90-Day
Period”), the Company may, at its option, upon notice as provided below, prepay
all of the Series B Notes at 100% of the principal amount so prepaid without the
payment of any Make-Whole Amount.  The Company will give each holder of the
Series B Notes written notice of each optional prepayment under this
Section 8.2(c) not less than 20 days and not more than 60 days prior to the
prepayment date specified in such notice.  The Company may provide in such
notice that repayment of the Series B Notes and the performance of the Company’s
obligations with respect to such prepayment may be performed by a paying agent
or any other Person acting in a similar capacity.  Each such notice shall
specify such date (which shall be a Business Day during the Series B 90-Day
Period), the aggregate principal amount of the Series B Notes to be prepaid on
such date, the principal amount of each Series B Note held by such holder to be
prepaid (determined in accordance with Section 8.3), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid.

Any notice of prepayment pursuant to Sections 8.2(b) and (c) delivered in
connection with a refinancing, the proceeds of which are to be used to make such
prepayment, may be made, if expressly so stated in such notice, to be contingent
upon the consummation of such refinancing and may be revoked by the Company in
the event such financing is not or will not be consummated; provided such
revocation is in writing delivered to the holders of the Notes prior to the
scheduled date of prepayment.

Section 8.3.    Allocation of Partial Prepayments.  Except to the extent
prohibited in Section 8.2(a), in the case of each partial prepayment of the
Notes of such series pursuant to the provisions of Section 8.2, the principal
amount of the Notes of such series to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4.    Maturity; Surrender, Etc.  In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note of such series to be prepaid shall mature and become due and payable on the
date fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make‑Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make‑Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be

-20-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5.    Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of such series in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company, any Subsidiary or an Affiliate pro rata to the holders of all Notes of
any such series at the time outstanding upon the same terms and conditions,
provided that if (i) a Default or Event of Default has occurred and is
continuing at the time such offer to purchase is made or on the date set for
purchase or (ii) if a Default or Event of Default would result from such
purchase, then any such offer to purchase pursuant to this Section 8.5 shall be
made on a pro rata basis to the holders of all Notes at the time outstanding
(without regard to series). Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days.  If the holders
of more than 35% of the principal amount of the Notes of such series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of the Notes of such series of such fact and the expiration date for the
acceptance by holders of Notes of such series of such offer shall be extended by
the number of days necessary to give each such remaining holder at least 5
Business Days from its receipt of such notice to accept such offer.  The Company
will promptly cancel all Notes acquired by it, any Subsidiary or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6.    Make‑Whole Amount.

The term “Make‑Whole Amount” means, with respect to any Note of any series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make‑Whole Amount may in no
event be less than zero.  For the purposes of determining the Make‑Whole Amount,
the following terms have the following meanings:

“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any series, the sum of (a) 0.50% plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date

-21-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

with respect to such Called Principal, on the display designated as “Page PX1”
(or such other display as may replace Page PX1) on Bloomberg Financial Markets
for the most recently issued actively traded on‑the‑run U.S. Treasury securities
(“Reported”) having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date.  If there are no such U.S. Treasury
securities Reported having a maturity equal to such Remaining Average Life, then
such implied yield to maturity will be determined by (i) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (ii) interpolating linearly between the “Ask Yields”
Reported for the applicable most recently issued actively traded on‑the‑run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note of such series.

“Remaining Average Life” means, with respect to any Called Principal of any
series of Notes, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (a) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (b) the number of years, computed on the basis of a 360‑day
year comprised of twelve 30‑day months and calculated to two decimal places,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes of such series, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.

-22-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

“Settlement Date” means, with respect to the Called Principal of any Note of any
series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.7.    Change of Control.  (a) Notice of Change of Control. The Company
will, within ten (10) Business Days after any Responsible Officer has knowledge
of the occurrence of any Change of Control, give written notice of such Change
of Control to each holder of Notes.  In the case that a Change of Control has
occurred, such notice shall contain and constitute an offer to prepay Notes as
described in subparagraph (b) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.7.

(b)     Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) that is not less than 10 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the 20th day after the date of such
offer).

(c)     Acceptance; Rejection.  A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance or
rejection to be delivered to the Company at least five (5) Business Days prior
to the Proposed Prepayment Date.  A failure by a holder of Notes to respond to
an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.

(d)     Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes at par
(without any make-whole, premium penalty, or Make-Whole Amount whatsoever or
however described), together with interest on such Notes accrued to the date of
prepayment. The prepayment shall be made on the Proposed Prepayment Date.

(e)     Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date of the
Change of Control.

Section 8.8.    Payments Due on Non‑Business Days.  Anything in this Agreement
or the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make‑Whole Amount on any Note (including principal due on the Maturity Date of
such Note)

-23-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

Section 9.

Affirmative Covenants.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:

Section 9.1.    Compliance with Laws.  Without limiting Section 10.5, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.    Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self‑insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3.    Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear) to the extent necessary, so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.4.    Payment of Taxes and Claims.  The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a

-24-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

timely basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5.    Corporate Existence, Etc.  Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect.  Subject to Sections 10.2 and 10.3, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly‑Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6.    Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.  The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets.  The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7.    Subsidiary Guarantors.  (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co‑borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:

(i)enter into an agreement in form and substance satisfactory to the Required
Holders providing for the guaranty by such Subsidiary, on a joint and several
basis with all other such Subsidiaries, of (x) the prompt payment in full when
due of all amounts payable by the Company pursuant to the Notes (whether for
principal, interest, Make‑Whole Amount or otherwise) and this Agreement,
including all indemnities, fees and expenses payable by the Company thereunder
and (y) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it (a “Subsidiary Guaranty”); and

 

(ii)

deliver the following to each holder of a Note:

(A)an executed counterpart of such Subsidiary Guaranty;

(B)a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary

-25-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

to the same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2,
5.6, 5.7 and 5.19 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);

(C)all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

(D)an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request,

provided, that notwithstanding anything contained in this Section 9.7(a) to the
contrary, the Company shall be under no obligation to (but may in its sole
discretion) require any Foreign Subsidiary to become a Subsidiary Guarantor in
respect of this Agreement and the Notes to the extent such Foreign Subsidiary’s
obligations under all Material Credit Facilities consist solely of direct
borrowings solely to such Foreign Subsidiary or one or more other Foreign
Subsidiaries as co-obligors (a “Foreign Borrowing”) or guaranties of a Foreign
Borrowing by one or more other Foreign Subsidiaries (a “Foreign Guarantee”) and,
in each case, such incidental obligations as are customary for borrowings of the
type provided under the applicable facilities.  For all purposes of this
Agreement, all Foreign Borrowings and Foreign Guarantees (without duplication of
the amounts guaranteed) shall constitute Priority Indebtedness.

(b)At the election of the Company and by written notice to each holder of Notes,
any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.7 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv).  In the event of any such release, for purposes of
Section 10.9, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.

-26-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 9.8.    Priority of Obligations.  The Company will ensure that its
payment obligations under this Agreement and the Notes, and the payment
obligations of any Subsidiary Guarantor under its Subsidiary Guaranty, if any,
will at all times rank at least pari passu, without preference or priority, with
all other unsecured and unsubordinated Indebtedness of the Company and such
Subsidiary Guarantor, as applicable.

Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 9 on or
after the date of this Agreement and prior to the Closing, but if such a failure
occurs, then any of the Purchasers may elect not to purchase such Notes on the
date of the Closing that is specified in Section 3.3.

Section 10.

Negative Covenants.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:

Section 10.1.    Transactions with Affiliates.  The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than (i) the Company or another Subsidiary,
(ii) any of the officers, directors or employees of the Company or any such
Subsidiary, or (iii) any joint venture of the Company or any Subsidiary), except
(a) in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s‑length transaction with a Person not an Affiliate or (b) to the
extent permitted in Section 10.11.

Section 10.2.    Merger, Consolidation, Etc.  The Company will not, and will not
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:

(a)     in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Company is not such corporation or limited liability company,
(i) such corporation or limited liability company shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

-27-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(b)     in the case of any such transaction involving a Subsidiary Guarantor,
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) and, if such Subsidiary Guarantor is not such corporation or
limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; or (3) any other Person so long as the
transaction is treated as a disposition of all of the assets of such Subsidiary
Guarantor for purposes of Section 10.3 and, based on such characterization,
would be permitted pursuant to Section 10.3;

(c)     each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(d)     immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.

Section 10.3.    Sale of Assets, Etc.  The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arm’s length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net cash proceeds received
from such sale, lease or other

-28-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

disposition (but only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within 365
days of such sale, lease or disposition, in any combination:

(1)to acquire productive assets used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the
portion of the value of such assets sold, leased or otherwise disposed of in
excess of the definition of “substantial part” set forth below; and/or

(2)to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount or any other premium.  Any offer of prepayment
of the Notes pursuant to this Section 10.3 shall be given to each holder of the
Notes by written notice that shall be delivered not less than ten (10) days and
not more than sixty (60) days prior to the proposed prepayment date.  Each such
notice shall state that it is given pursuant to this Section and that the offer
set forth in such notice must be accepted by such holder in writing and shall
also set forth (i) the prepayment date, (ii) a description of the circumstances
which give rise to the proposed prepayment and (iii) a calculation of the
Ratable Portion for such holder’s Notes.  Each holder of the Notes which desires
to have its Notes prepaid shall notify the Company in writing delivered not less
than five (5) Business Days prior to the proposed prepayment date of its
acceptance of such offer of prepayment.  If a Holder does not accept an offer to
prepay as set forth in this Section 10.3, the Company shall be permitted to
retain the Ratable Portion of the net proceeds allocable to the Notes of such
Holder without any further requirements for reinvestment or prepayment as set
forth in this Section 10.3.

As used in this Section 10.3, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the most recent fiscal
quarter for which financial statements have been delivered in accordance with
Section 7.1(a) hereof immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
“substantial part” (i) any sale, lease or disposition of assets in the ordinary
course of business of the Company and its Subsidiaries, (ii)  any transfer of
assets from the Company to any Subsidiary or from any Subsidiary to the Company
or a Subsidiary, (iii) any sale or transfer of property acquired by the Company
or any Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee, (iv) any transfer of Receivables by
any Originator pursuant to the Receivables Purchase Facility or other
disposition of Receivables by the Company or any Subsidiary provided that the
outstanding unpaid amount of all such Receivables so sold in the

-29-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

aggregate shall not at any time exceed $200,000,000, (v) any dispositions of
(a) interests in Red Iron or (b) Receivables of the Company or its Subsidiaries
to Red Iron, and (vi) dispositions of cash or cash equivalents in connection
with Restricted Payments, acquisitions or investments not otherwise prohibited
by this Agreement.

Section 10.4.    Line of Business.  The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.

Section 10.5.    Economic Sanctions, Etc.  The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

Section 10.6.    Liens.  The Company will not and will not permit any Subsidiary
to, directly or indirectly, make, create, incur, assume or suffer to exist any
Lien upon or with respect to any part of their respective property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a)any Lien existing on property of the Company or any Subsidiary on the date of
Closing and set forth in Schedule 10.6 securing Indebtedness outstanding on such
date;

(b)Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, provided that no notice of
lien has been filed or recorded under the Code;

(c)carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s
or other similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(d)Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(e)Liens on the property of the Company or any of its Subsidiaries securing
(i) the non‑delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal

-30-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

bonds, and (iii) other non‑delinquent obligations of a like nature; in each
case, incurred in the ordinary course of business;

(f)easements, rights‑of‑way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Company and its Subsidiaries;

(g)Liens on property of a Person subject to an Acquisition existing at the time
of such Acquisition;

(h)Liens on Receivables, lease receivables and other obligations owing to any of
the Company or any domestic Wholly‑Owned Subsidiary to the extent such
Receivables, lease receivables and other obligations have been sold under a
Receivables Purchase Facility provided that the outstanding unpaid amount of all
such Receivables so sold in the aggregate shall not at any time exceed
$200,000,000,

(i)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set‑off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution; and

(j)other Liens securing Indebtedness of the Company or any Subsidiary not
otherwise permitted by clauses (a) through (i), provided that such Indebtedness
shall at all times be permitted by Sections 10.8 and 10.9, provided, further,
that notwithstanding the foregoing, the Company shall not, and shall not permit
any of its Subsidiaries to, secure pursuant to this Section 10.6(j) any
Indebtedness outstanding under or pursuant to any Material Credit Facility
unless and until the Notes (and any guaranty delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.

Section 10.7.    Minimum Interest Coverage Ratio.  The Company (on a
consolidated basis) shall not permit its Consolidated Interest Coverage Ratio,
as at the end of each fiscal quarter for the four consecutive fiscal quarters
then ended, to fall below 2.00 to 1.00.

Section 10.8.    Maximum Leverage Ratio.  The Company (on a consolidated basis)
shall not, as of the end of any fiscal quarter, permit its consolidated ratio of
(a) total Indebtedness as of such date to (b) the sum of Consolidated EBIT plus
depreciation and amortization expense (the “Leverage Ratio”) for the period of
four prior fiscal quarters ending on such date to be more than

-31-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

3.50 to 1.00; provided, however, after the occurrence of any Acquisition (or
series of related transactions for the purpose of or resulting in such
Acquisition) (including, but not limited to the Company’s acquisition of Charles
Machine Works) with aggregate consideration in excess of $75,000,000, at the
option of the Company, for each of the four consecutive fiscal quarters ending
after such option exercise (a “Covenant Holiday”), the Leverage Ratio as of the
last day of such fiscal quarter shall not exceed 4.00 to 1.00 and, in which
event, the Company shall be obligated to pay the Incremental Leverage Fee
provided for in Section 1.2; provided further, however, the Company may opt to
use a maximum of three Covenant Holidays during the term of this Agreement and
the Leverage Ratio may not exceed 3.50 to 1.00 for at least one fiscal quarter
in between each Covenant Holiday.

Section 10.9.    Priority Indebtedness.  The Company will not permit Priority
Indebtedness at any time to exceed 20% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the most recently
ended fiscal quarter).

Section 10.10   Red Iron.  The Company shall not, and shall not permit any
Subsidiary to, agree to permit Red Iron to retain or defer payment of undisputed
amounts due by Red Iron to the Company or any Subsidiary (other than as an
offset in payment of amounts due by the Company or such Subsidiaries to Red
Iron) in an aggregate amount at any time in excess of $35,000,000.

Section 10.11.   Restricted Payments.  The Company shall not, nor shall it
suffer or permit any Material Subsidiary to, declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock, or
purchase, redeem or otherwise acquire for value any shares of its capital stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding (each of the foregoing a “Restricted Payment”); except that:

(a)     the Company and any Wholly‑Owned Subsidiary may declare and make
dividend payments or other distributions payable solely in its common stock;

(b)     the Company and any Wholly‑Owned Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock;

(c)     if (both before and after giving pro forma effect to such Restricted
Payment) the Leverage Ratio for such period is less than or equal to the maximum
permitted Leverage Ratio then in effect pursuant to Section 10.8, the Company
may declare and pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash without restriction; provided, that,
immediately after giving effect to any such proposed action, no Default or Event
of Default would exist; and

(d)     any Subsidiary Guarantor may declare and pay dividends to the Company or
its parent company and any Wholly‑Owned Subsidiary may declare and pay dividends
to its parent company.

-32-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 10 on or
after the date of this Agreement and prior to the Closing, but if such a failure
occurs, then any of the Purchasers may elect not to purchase such Notes on the
date of the Closing that is specified in Section 3.3.

Section 11.

Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)the Company defaults in the payment of any principal or Make‑Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d)the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); provided that, if the Company is diligently and in good
faith attempting to cure such default, such default is curable and such default
will not possibly result in a Material Adverse Effect, then the Company may have
additional time to cure such default as specified in writing by the Required
Holders provided that such additional time shall not exceed 60 days; or

(e)(i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

(f)(i) the Company or any Material Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $75,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Material

-33-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $75,000,000 (or its equivalent in the relevant currency of payment) or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), and excluding any event or condition
resulting from (a) delivering a notice of voluntary redemption or voluntary
prepayment, (b) any asset sale which requires the Company to offer to prepay a
Ratable Portion of the Notes in accordance with Section 10.3, (c) any change of
control that also requires the Company to offer to prepay the Notes in
accordance with Section 8.7, (d) any prepayment required by any bridge facility
in the event of, or as the result of, the consummation of a refinancing
(including refinancing with equity) of such bridge facility in connection with
an acquisition of long-term assets and any related assets or (e) any similar
covenant, term or provision (other than a provision requiring prepayment of debt
incurred in violation of any covenant), (x) the Company or any Material
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $75,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require the Company or any Material Subsidiary so to purchase or
repay such Indebtedness; or

(g)(A) there occurs any termination, liquidation, unwind or similar event or
circumstance under any Receivables Purchase Facility other than a voluntary
termination by the Company or a scheduled termination, as a result of which any
purchaser of receivables thereunder has ceased purchasing such Receivables and
such purchaser may apply all collections on previously purchased Receivables
thereunder to the payment of such purchaser’s interest in such previously
purchased Receivables (any such event or circumstance referred to as a
“Receivables Purchase Facility Termination”) other than any such Receivables
Purchase Facility Termination that arises solely as a result of (i) a
down‑grading of the credit rating of any bank or financial institution not
affiliated with the Company that provides liquidity, credit or other support in
connection with such facility; or (ii) breach of a covenant contained in any
Receivables Purchase Facility and this Agreement if the Required Holders have
previously waived compliance with such covenant under the terms of this
Agreement with respect to the particular instance of non‑compliance giving rise
to the breach of such covenant under such Receivables Purchase Facility, it
being acknowledged by the Company that no waiver by the Required Holders of
compliance with the provisions of this Agreement in any particular instance
shall constitute a waiver under either this Agreement or any Receivables
Purchase Facility of any future non‑compliance with such provision and
(B) within 60 days after the effective date of such Receivables Purchase
Facility Termination, additional financing and/or capitalization of the Company
in replacement of such Receivables Purchase Facility, in an amount substantially
similar to the amount of the Receivables Purchase Facility and upon such

-34-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

terms as are acceptable to the Required Holders, shall not be completed and
funding thereunder shall not be available to the Company; or

(h)the Company or any Material Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or

(j)any event occurs with respect to the Company or any Material Subsidiary which
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(h) or Section 11(i), provided that the applicable grace period, if
any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(h) or
Section 11(i); or

(k)one or more final judgments or orders for the payment of money aggregating in
excess of $75,000,000 (or its equivalent in the relevant currency of payment),
including any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

(l)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with

-35-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non‑U.S. Plans exceeds the aggregate current value
of the assets of such Non‑U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post‑employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non‑U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non‑U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non‑U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.  As used in this
Section 11(l), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(m)any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty.

Section 12.

Remedies on Default, Etc.

Section 12.1.    Acceleration.  (a) If an Event of Default with respect to the
Company described in Section 11(h), (i) or (j) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of
Section 11(h) by virtue of the fact that such clause encompasses clause (i) of
Section 11(h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such

-36-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Notes, plus (x) all accrued and unpaid interest thereon (including interest
accrued thereon at the Default Rate) and (y) the Make‑Whole Amount determined in
respect of such principal amount, shall all be immediately due and payable, in
each and every case without presentment, demand, protest or further notice, all
of which are hereby waived.  The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make‑Whole Amount by the
Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances.

Section 12.2.    Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make‑Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non‑payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all reasonable and documented costs and expenses of
such holder incurred in any enforcement or collection under this Section 12,
including reasonable and documented attorneys’ fees, expenses and disbursements.

-37-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 13.

Registration; Exchange; Substitution of Notes.

Section 13.1.    Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement.  Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary.  The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Schedule 1(a) and Schedule 1(b), respectively.  Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $100,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in
Section 6.2.  Notwithstanding any of the foregoing, no Purchaser or holder of a
Note may transfer such Note to a Competitor without the prior written consent of
the Company.

Section 13.3.    Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note

-38-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

Section 14.

Payments on Notes.

Section 14.1.    Place of Payment.  Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction.  The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.    Payment by Wire Transfer.  So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

-39-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 14.3.    FATCA Information All payments hereunder or under the Note
shall be made net of any applicable withholding taxes. By acceptance of any
Note, the holder of such Note agrees that such holder will with reasonable
promptness duly complete and deliver to the Company on or before Closing, or to
such other Person as may be reasonably requested by the Company, from time to
time (a) in the case of any such holder that is a United States Person, a
properly completed and executed copy of IRS Form W-9 that includes such holder’s
United States tax identification number or other Forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person and as may otherwise be necessary for the Company to comply with its
withholding and information reporting obligations (including under FATCA) and
(b) in the case of any such holder that is not a United States Person, a
properly completed and executed copy of IRS Form W-8 (with any required
attachments) and such other documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
withholding and information reporting obligations (including under FATCA) and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder.  Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under the Code and
applicable Treasury regulations (including FATCA) and, in such event, the
Company shall treat any such information it receives as confidential. Each
holder agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification under then current law or promptly notify the Company in writing
of its legal inability to do so.  Except as otherwise required by applicable
law, the Company agrees that it will not withhold from any applicable payment to
be made to a holder of a Note that is not a United States Person any tax so long
as such holder shall have delivered to the Company (in such number of copies as
shall be requested) on or about the date on which such holder becomes a holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company), executed copies of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E, as applicable, as well as the applicable “U.S. Tax Compliance
Certificate” substantially in the form attached as Schedule 14.3, in both cases
correctly completed and executed.

Section 15.

Expenses, Etc.

Section 15.1.    Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local or other counsel for the holders, taken as a whole) incurred
by the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, any Subsidiary Guaranty or the Notes (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Subsidiary
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, any
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including fees of one financial advisor for all
Purchaser and holders of Notes, as a whole, incurred in connection

-40-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work‑out or restructuring of the transactions contemplated
hereby and by the Notes and any Subsidiary Guaranty and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided, that such
costs and expenses under this clause (c) shall not exceed $5,000 for each Series
of the Notes.  If required by the NAIC, the Company shall obtain and maintain at
its own cost and expense a Legal Entity Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

Section 15.2.    Certain Taxes.  The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.

Section 15.3.    Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

Section 16.

Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

-41-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Section 17.

Amendment and Waiver.  

Section 17.1.    Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a)no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.  

Section 17.2.    Solicitation of Holders of Notes.

(a)     Solicitation. The Company will provide each Purchaser and each holder of
a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

(b)     Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and holder of a Note even if such Purchaser or holder did not consent
to such waiver or amendment.

(c)     Consent in Contemplation of Transfer.  Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or

-42-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1(c) or subsequent to Section 8.5 having been amended
pursuant to Section 17.1(c)), in each case in connection with such consent,
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and any Purchaser or holder
of a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

Section 18.

Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid).  Any such notice must be sent:

(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing.

-43-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Notices under this Section 18 will be deemed given only when actually received.

Section 19.

Reproduction of Documents.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced.  The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

Section 20.

Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or holder of any Note by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is confidential or proprietary
in nature, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary and the source was not restricted in disclosing such information,
or (d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser or holder of
any Note will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes and such recipient is informed of its
obligation to maintain the confidentiality of such information), (ii) its
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires

-44-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

access to information about such Purchaser’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty.  Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

Section 21.

Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

Section 22.

Miscellaneous.

Section 22.1.    Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise

-45-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder.  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

Section 22.2.    Accounting Terms.  (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP.  Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.  For purposes of determining compliance with this
Agreement (including Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825‑10‑25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Company or the Required Holders shall so request, the Company and the Required
Holders shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the holders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Company’s financial statements prior to adoption and effectiveness of new
accounting standards related to leases for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the Company and the
Required Holders shall enter into a mutually acceptable amendment negotiated in
good faith addressing such changes, as provided for above.

(c)All references herein to consolidated financial statements of the Company and
its Subsidiaries or to the determination of any amount for the Company and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company or a
Subsidiary is required to consolidate pursuant to FASB ASC 810 as if such
variable interest entity were a Subsidiary as defined herein.

(d)References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Company.

(e)With respect to the Company’s Acquisition of Charles Machine Works and any
other Acquisition consummated on or after the date of this Agreement, for each
period of four fiscal quarters of the Company and its Subsidiaries ending next
following the date of any

-46-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Acquisition, Consolidated EBIT shall include the results of operations of the
Person or assets so acquired on a historical pro forma basis, and which amounts
may include such adjustments as are permitted under Regulation S-X of the
Securities and Exchange Commission or FASB ASC 805; provided that this section
shall only apply to the calculation of any Leverage Ratio and shall not be used
for the calculation of any Consolidated Interest Coverage Ratio;

(f)With respect to any Material Disposition (as defined below) consummated on or
after the date of this Agreement, for each period of four fiscal quarters of the
Company and its Subsidiaries ending next following the date of such Material
Disposition, Consolidated EBIT for such period shall be either (A) reduced by an
amount equal to the Consolidated EBIT (if positive) attributable to the property
that is the subject of such Material Disposition for such period or
(B) increased by an amount equal to the Consolidated EBIT (if negative)
attributable to such property for such period; provided that this section shall
only apply to the calculation of any Leverage Ratio and shall not be used for
the calculation of any Consolidated Interest Coverage Ratio.

For the purposes of this paragraph, “Material Disposition” means any Disposition
(as defined below), or series of related Dispositions, by the Company and its
Subsidiaries of real or personal property that has a gross book value, as
determined in accordance with GAAP, equal to or greater than 10% of Consolidated
Total Assets determined as of the last day of the immediately preceding fiscal
quarter, and “Disposition” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, other than pursuant to or in connection with a Receivables Purchase
Facility.

Section 22.3.    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include

-47-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

any such notes issued in substitution therefor pursuant to Section 13,
(b) subject to Section 22.1, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections and Schedules shall be
construed to refer to Sections of, and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 22.5.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.  (a) The
Company irrevocably submits to the non‑exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)The Company agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address

-48-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section.  The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

 

*    *    *    *    *

 

-49-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

The Toro Company

 

 

 

By   /s/ Renee J. Peterson



 



Name:  Renee J. Peterson

 



Title:  Vice President, Treasurer and Chief Financial Officer

 

 

 

By   /s/ Julie A. Kerekes



 



Name:  Julie A. Kerekes

 



Title:  Managing Director, Tax, Treasury, Risk Management and Financial Services
and Assistant Treasurer

 




-50-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

Massachusetts Mutual Life Insurance Company

By:  Barings LLC as Investment Adviser

 

 

 

By /s/ James Moore



Name:  James Moore

Title:  Managing Director

 

 

C.M. Life Insurance Company

By:  Barings LLC as Investment Adviser

 

 

 

By /s/ James Moore



Name:  James Moore

Title:  Managing Director

 

 

YF Life Insurance International Limited

By:  Barings LLC as Investment Adviser

 

 

 

By /s/ James Moore



Name:  James Moore

Title:  Managing Director

 

 

The Lincoln National Life Insurance Company

By:  Barings LLC as Investment Adviser

 

 

 

By /s/ James Moore



Name:  James Moore

Title:  Managing Director

 

 




-51-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

New York Life Insurance Company

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Corporate Vice President

 

 

New York Life Insurance and Annuity Corporation

 

By:  NYL Investors LLC, its Investment Manager

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Director

 

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)

 

By:  NYL Investors LLC, its Investment Manager

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Director

 

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)

 

By:  NYL Investors LLC, its Investment Manager

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Director

 

 

-52-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI3)

 

By:  NYL Investors LLC, its Investment Manager

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Director

 

 

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee

 

 

By:

New York Life Insurance Company, its attorney-in-fact

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Corporate Vice President

 

 

CompSource Mutual Insurance Company

 

By:  NYL Investors LLC, its Investment Manager

 

 

 

By /s/ Clara Fagan



Name:  Clara Fagan

Title:  Director




-53-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

The Prudential Insurance Company of America

 

 

 

By /s/ Anna Sabiston



Vice President  

 

 

The Gibraltar Life Insurance Co., Ltd.

 

By: Prudential Investment Management Japan Co., Ltd. (as Investment Manager)

 

By: PGIM, Inc. (as Sub-Adviser)

 

 

 

By /s/ Anna Sabiston



Vice President  

 

 

Pensionskasse des Bundes Publica

 

By: Pricoa Capital Group Limited (as Investment Manager)

 

 

 

By /s/ Edward Jolly



Director  

 

 




-54-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

State Farm Life Insurance Company

 

 

 

By /s/ Julie Hoyer



Name:  Julie Hoyer

Title:  Investment Executive

 

 

 

By /s/ Rebekah L. Holt



Name:  Rebekah L. Holt

Title:  Investment Professional

 




-55-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

United of Omaha Life Insurance Company

 

 

 

By /s/ Lee Martin



Name:  Lee Martin

Title:  Vice President

 

 

Mutual of Omaha Insurance Company

 

 

 

By /s/ Lee Martin



Name:  Lee Martin

Title:  Vice President

 

 

Companion Life Insurance Company

 

 

 

By /s/ Lee Martin



Name:  Lee Martin

Title:  An Authorized Signer

 




-56-

 

--------------------------------------------------------------------------------

The Toro Company

Note Purchase Agreement

 

Accepted as of the date first written above

 

 

American United Life Insurance Company

 

 

 

By /s/ David Weisenburger



Name:  David Weisenburger

Title:  VP, Fixed Income Securities

 

 

The State Life Insurance Company

 

By:

American United Life Insurance Company

 

Its:

Agent

 

 

 

By /s/ David Weisenburger



Name:  David Weisenburger

Title:  VP, Fixed Income Securities

 

 

 

 

 

-57-

 

--------------------------------------------------------------------------------

 

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition” means any investment which involves a transaction or series of
related transactions for the purpose of or resulting, directly or indirectly, in
(a) the acquisition of all or substantially all of the assets of a Person, or of
any business or division of a Person, (b) the acquisition of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary or (c) a merger
or consolidation or any other combination with another Person that is otherwise
permitted under this Agreement; provided that, in each case, (i) before and
after giving pro forma effect to any such Acquisition, the Company is in
compliance with financial covenant set forth in Section 10.8, (ii) such
Acquisition is undertaken in accordance with all applicable Laws, and (iii) the
prior, effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree is obtained.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or South Bloomington, Minnesota are
required or authorized to be closed.

Schedule A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

“Change of Control” means an event or series of events by which (i) any Person
or group within the meaning of Section 13(d)(3) of the Exchange Act and the
rules and regulations promulgated thereunder, shall, after the date of Closing,
acquire beneficial ownership (within the meaning of Rule 13d‑3 of the Exchange
Act), directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing thirty percent (30%) of the
combined voting power of all securities of the Company entitled to vote in the
election of directors, other than securities having such power only by reason of
the happening of a contingency (hereinafter called a “Controlling Person”); or
(ii) a majority of the Board of Directors of the Company shall cease for any
reason to consist of (A) individuals who on the Closing Date were serving as
directors of the Company and (B) individuals who subsequently become members of
the Board if such individuals’ nomination for election or election to the Board
is recommended or approved by a majority of the Board of Directors of the
Company; or (iii) a default or the happening of any event shall occur under any
charter, indenture, agreement or other instrument in connection with which any
preferred stock of the Company may be issued, and as a result of such default or
event the holders of such preferred stock shall designate or elect members of
the Board of Directors of the Company.  For purposes of clause (i) above, a
Person or group shall not be a Controlling Person if such Person or group holds
voting power in good faith and not for the purpose of circumventing Section 8.7
as an agent, bank, broker, nominee, trustee, or holder of revocable proxies
given in response to a solicitation pursuant to the Exchange Act, for one or
more beneficial owners who do not individually, or, if they are a group acting
in concert, as a group, have the voting power specified in clause (i).

“Charles Machine Works” means The Charles Machine Works, Inc., an Oklahoma
corporation.

“Closing” is defined in Section 3.

“Closing Date” shall mean the date of the Closing.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Competitor” mean any Person that may reasonably be deemed to be engaged in a
business that is competitive with the Company’s and any of its Subsidiary’s
business as currently conducted or as may be conducted in the future; provided,
however, that an Institutional Investor shall not be deemed a Competitor so long
as, to the extent it makes investments in entities that would be Competitors,
such investments are non-controlling and passive in nature (it being understood
that any enforcement of rights by such Institutional Investor in connection with
such investments shall be deemed to be consistent with investments of such
nature).

“Confidential Information” is defined in Section 20.

“Consolidated EBIT” means, for any period, for the Company and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following

A-2

 

--------------------------------------------------------------------------------

 

to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable by the Company and its
Subsidiaries for such period, and (iii) one‑time, non‑recurring cash fees and
expenses, not to exceed $15,000,000 in the aggregate, (x) related to
restructurings, or (y) related to cost savings, restructuring, severance,
integration, or consolidation related to an Acquisition, and to include without
limitation advisory, legal, financing, and consulting fees related to an
Acquisition, incurred in anticipation of, in connection with or as a result of
such Acquisition.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, discounts,
premium payments, commissions, fees (other than fees incurred hereunder or in
connection herewith), charges and related expenses of the Company and its
Subsidiaries in connection with Indebtedness (including capitalized interest) or
in connection with the deferred purchase price of assets or incurred with
respect to any Receivables Purchase Facility permitted hereunder, in each case
to the extent treated as interest in accordance with GAAP and (b) the portion of
rent expense of the Company and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT plus depreciation and amortization expense
for the period of the four prior fiscal quarters ending on such date to
(b) Consolidated Interest Charges for such period.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.  

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.  

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Control Event” means:

(i)the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change of Control,

(ii)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change of Control, or

(iii)the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the

A-3

 

--------------------------------------------------------------------------------

 

Closing) or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act as in effect on the date of the Closing) to the
holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change of Control.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Controlling Person” has the meaning set forth in the definition of Change of
Control.

“Covenant Holiday” is defined in Section 10.8.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means for any Series of Notes for any series of that rate of
interest per annum that is the greater of (a) 2.0% above the rate of interest
stated in clause (a) of the first paragraph of the Notes of such Series or
(b) 2.0% over the rate of interest publicly announced by Bank of America, N.A.,
in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“End‑User Financing Arrangements” has the meaning specified in the definition of
“Indebtedness.”

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

A-4

 

--------------------------------------------------------------------------------

 

for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.  

“Existing Revolving Credit Agreement” is defined within the definition of
Material Credit Facility.  

“Existing Term Credit Agreement” is defined within the definition of Material
Credit Facility.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Foreign Borrowing” is defined in Section 9.7(a).

“Foreign Guarantee” is defined in Section 9.7(a).

“Foreign Subsidiary” means (i) any Subsidiary of the Company which is not
organized under the laws of the United States of America, any State thereof or
the District of Columbia and (ii) any Subsidiary that is owned, in whole or in
part, directly or indirectly, by one or more Foreign Subsidiaries.

“Form 10‑K” is defined in Section 7.1(b).

“Form 10‑Q” is defined in Section 7.1(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

A-5

 

--------------------------------------------------------------------------------

 

“Governmental Authority” means

(a)the government of

(i)the United States of America or any state or other political subdivision
thereof, or

(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.  

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea

A-6

 

--------------------------------------------------------------------------------

 

formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, except to the extent
(i) issued as a means of trade payment in the ordinary course of business or to
support or secure any other obligation of any Person unless such other
obligation also constitutes Indebtedness hereunder and (ii) in an aggregate
stated or principal amount at any time outstanding not to exceed $75,000,000;

(c)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);

(d)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e)capital leases and Synthetic Lease Obligations;

(f)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than obligations of the Company or a Subsidiary to Red
Iron under the terms of the Red Iron LLC Agreement (as in effect on the Closing
Date)), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(g)the unpaid amount of all Receivables sold by any Person for which such Person
has recourse liability or portion thereof for which such Person has recourse
liability in cases where such recourse liability is not full except to the
extent in an aggregate stated or principal amount, when taken together with
amounts subject to the exception set forth in the following clause (h), at any
time outstanding not to exceed $75,000,000; and

A-7

 

--------------------------------------------------------------------------------

 

(h)all Guarantees of such Person in respect of any of the foregoing, except to
the extent (i) issued as a means of providing assurance of payment of amounts
due by purchasers or lessees of the products or services of such Person or
Affiliates of such Person to obligees providing financing for or purchasing
obligations related to the acquisition or lease of such products or services
(the “End‑User Financing Arrangements”); or, without duplication, (ii) to
provide assurance of payments of amounts due Red Iron or TCF Canada in the
ordinary course of Red Iron’s or TCF Canada’s business of financing purchases by
distributors and dealers or products and services of such Person or an Affiliate
of such Person (the “Red Iron/TCF Repurchase Obligations”), in an aggregate
stated or principal amount, when taken together with amounts subject to the
exception set forth in the preceding clause (g), at any time outstanding not to
exceed $75,000,000.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.  The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intellectual Property” is defined in Section 5.11(a).

“Investor Presentation” is defined in Section 5.3.

“Leverage Ratio” has the meaning specified in Section 108.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make‑Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.

A-8

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a)the Credit Agreement dated as of June 19, 2018 among the Company, Toro
Luxembourg, certain other Subsidiaries, as borrowers, Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer, Wells Fargo Bank,
National Association, as syndication agent, BMO Harris Bank, N.A., HSBC Bank
USA, National Association, and U.S. Bank National Association, as
co-documentation agents and the other lenders party thereto, (the “Existing
Revolving Credit Agreement”);

(b)the Term Loan Credit Agreement dated as of March 19, 2019 among the Company,
as borrower, Bank of America, N.A., as Administrative Agent and each lender from
time to time party thereto (the “Existing Term Credit Agreement”); and

(c)any other agreement(s) (other than the Receivables Purchase Facility),
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings of the Existing Revolving Credit Agreement and/or
the Existing Term Credit Agreement, creating or evidencing indebtedness for
borrowed money entered into by the Company or any Subsidiary, or in respect of
which the Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $50,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

“Material Subsidiary” means, at any time of determination, any Subsidiary having
at such time either (i) 10% or more of the net book value of Consolidated Total
Assets as of the last day of the preceding fiscal quarter or (ii) 5% or more of
the consolidated total (gross) revenues of the Company and its Subsidiaries for
the preceding four fiscal quarter period, in each case, based upon the Company’s
most recent annual or quarterly consolidated financial statements.  

“Maturity Date” is defined in the first paragraph of each Note.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

A-9

 

--------------------------------------------------------------------------------

 

“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Originators” means the Company and/or any of its domestic Wholly‑Owned
Subsidiaries in their respective capacities as parties to any documents related
to any Receivables Purchase Facility, as sellers or transferors of any
Receivables and related security in connection with a Permitted Receivables
Transfer.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” is defined in Section 10.6.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company or any Subsidiary but
excluding (w) up to $200,000,000 of Indebtedness of a Wholly-Owned Subsidiary
outstanding under the Receivables Purchase Facility,

A-10

 

--------------------------------------------------------------------------------

 

(x) unsecured Indebtedness owing to the Company or any other Subsidiary,
(y) unsecured Indebtedness outstanding at the time such Person became a
Subsidiary, provided that such Indebtedness shall have not been incurred in
contemplation of such person becoming a Subsidiary, and (z) unsecured
Indebtedness of Subsidiary Guarantors), and (ii) all Indebtedness of the Company
and its Subsidiaries secured by Liens other than Indebtedness secured by Liens
permitted by subparagraphs (a) through (i), inclusive, of Section 10.6.  For the
avoidance of doubt, all Indebtedness of any Foreign Subsidiary party to a
Material Credit Facility that does not become a Subsidiary Guarantor under the
terms of this Agreement shall constitute Priority Indebtedness for all purposes
of this Agreement, including without limitation, all Indebtedness of Toro
Luxembourg under the Existing Credit Agreement.  

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Indebtedness in accordance with Section 10.3(2), multiplied by (y)
a fraction the numerator of which is the outstanding principal amount of such
Note and the denominator of which is the aggregate principal amount of
Indebtedness of the Company and its Subsidiaries being prepaid pursuant to
Section 10.3(2).

“Receivables” shall mean, with respect to any Person, all obligations of any
obligor (whether now existing or hereafter arising) under a contract for sale of
goods or services by such Person or any of them, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of such
Person in the goods (including returned goods) the sale of which gave rise to
such receivable or obligation after the passage of title thereto to any obligor,
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such receivables or obligations, (c) all

A-11

 

--------------------------------------------------------------------------------

 

guarantees, insurance, letters of credit and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
receivables or obligations, (d) all Records and (e) all proceeds of the
foregoing.

“Receivables Purchase Facility” shall mean any agreement of any Originator
providing for sales, transfers or conveyances of Receivables of such Originator
purporting to be sales (and considered sales under GAAP) that do not provide,
directly or indirectly, for recourse against the seller of such Receivables (or
against any of such seller’s Affiliates) by way of a guaranty or any other
support arrangement, with respect to the amount of such Receivables (based on
the financial condition or circumstances of the obligor thereunder), other than
such limited recourse as is reasonable given market standards for transactions
of a similar type, taking into account such factors as historical bad debt loss
experience and obligor concentration levels.

“Red Iron” means Red Iron Acceptance, LLC, a Delaware limited liability
company.  For avoidance of doubt, for so long as Red Iron is governed by the Red
Iron LLC Agreement as in effect on the Closing Date, except for amendments that
do not change the ownership interests of its members or materially change the
overall management structure of Red Iron in a manner that would cause Red Iron
to be considered a Subsidiary of the Company, any obligations of Red Iron shall
not be considered an obligation of Toro or Red Iron Holding Corporation, a
Delaware corporation.

“Red Iron LLC Agreement” means that certain limited liability company agreement
of Red Iron Acceptance, LLC, dated as of August 12, 2009 and as amended as of
May 31, 2011, as of June 6, 2012 and as of November 29, 2016, by and among Red
Iron Holding Corporation, a Delaware corporation and a Subsidiary of the
Company, and TCFIF Joint Venture I, LLC, a Minnesota limited liability company.

“Red Iron/TCF Repurchase Obligations” has the meaning specified in the
definition of “Indebtedness.”

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of at least 51% in aggregate
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” has the meaning set forth in Section 10.11.

“SEC” means the Securities and Exchange Commission of the United States of
America.

A-12

 

--------------------------------------------------------------------------------

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means all Indebtedness of the Company or any Subsidiary
which is not expressed to be subordinate or junior in rank to any other
Indebtedness of the Company or such Subsidiary.  

“Series A 90-Day Period” is defined in Section 8.2(b).

“Series A Notes” is defined in Section 1.

“Series B 90-Day Period” is defined in Section 8.2(c).

“Series B Notes” is defined in Section 1.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 21.

A-13

 

--------------------------------------------------------------------------------

 

“SVO” means the Securities Valuation Office of the NAIC.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  

“TCF Canada” means TCF Commercial Finance Canada, Inc., a Canada corporation.

“Toro Luxembourg” means Toro Luxembourg S.A.R.L., a Luxembourg limited liability
company (société à responsabilité limitée) incorporated and existing under the
laws of the Grand Duchy of Luxembourg, and registered with the Luxembourg trade
and companies register (Registre de Commerce et des Sociétés de Luxembourg)
under registration number B 131.092.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly‑Owned
Subsidiaries at such time.

 

 

A-14

 

--------------------------------------------------------------------------------

 

[Form of Series A Note]

The Toro Company

3.81% Senior Note Due June 15, 2029

No. AR-[_____]

[Date]

$[_______]

PPN 891092 B*8

 

For Value Received, the undersigned, The Toro Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on June 15, 2029 (the “Maturity Date”), with interest
(computed on the basis of a 360‑day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.81% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing on December 15, 2019, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make‑Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 2.0% over the coupon or (ii) 2.0% over the rate of interest publicly
announced by Bank of America, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated April 30, 2019 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the Person

Schedule 1-A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

The Toro Company

 

 

By ___________________________________

 



Name:

 



Title:

 

 

By ___________________________________

 



Name:

 



Title:

 

 

1-A-2

--------------------------------------------------------------------------------

 

[Form of Series B Note]

The Toro Company

3.91% Senior Note Due June 15, 2031

No. BR-[_____]

[Date]

$[_______]

PPN 891092 B@6

 

For Value Received, the undersigned, The Toro Company (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on June 15, 2031 (the “Maturity Date”), with interest
(computed on the basis of a 360‑day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.91% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing on December 15, 2019, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make‑Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 2% over the coupon or (ii) 2% over the rate of interest publicly announced
by Bank of America, N.A. from time to time in New York, New York as its “base”
or “prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated April 30, 2019 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the Person

Purchaser Schedule
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

The Toro Company

 

 

By ___________________________________

 



Name:

 



Title:

 

 

By ___________________________________

 



Name:

 



Title:

 

-2-

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
for the Company

The following opinions are to be provided by special counsel for the Company,
subject to customary assumptions, limitations and qualifications.  All
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Note Purchase Agreement.

 

1.   The Company is a corporation under the DGCL with corporate power and
authority to enter into the Note Purchase Agreement and the Notes and to perform
its obligations thereunder.

2.   The execution, delivery and performance of the Note Purchase Agreement and
the Notes has been duly authorized by all necessary corporate action of the
Company, and each of the Note Purchase Agreement and the Notes has been duly
executed and delivered by the Company.

3.   Each of the Note Purchase Agreement and the Notes is the legally valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

4.   The execution and delivery by the Company of the Note Purchase Agreement
and the Notes does not on the date hereof:

 

(i)

violate the provisions of the certificate of incorporation and the bylaws of the
Company;

 

(ii)

violate any federal or New York statute, rule or regulation applicable to the
Company (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System, assuming the Company complies with the
provisions of the Note Purchase Agreement and the Notes relating to the use of
proceeds) or the DGCL; or

 

(iii)

require any consents, approvals or authorizations to be obtained by the Company
from, or any registrations, declarations or filings to be made by the Company
with, any governmental authority under any federal or New York statute, rule or
regulation or the DGCL, that have not been obtained or made prior to the date
hereof.

5.   The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

6.   No registration of the Notes under the Securities Act of 1933, as amended,
and no qualification of an indenture under the Trust Indenture Act of 1939, as
amended, is required for the purchase of the Notes by the Purchasers in the
manner contemplated by the Note Purchase Agreement. We express no opinion,
however, as to when or under what circumstances any Notes initially purchased by
the Purchasers may be reoffered or resold.

 

 

Schedule 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Tax Compliance Certificate

(for Foreign Lenders that are Not Partnerships
for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Note Purchase Agreement dated as of April 30,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), among The Toro Company, a Delaware corporation (the
“Company”) and each holder of Notes from time to time party thereto.

Pursuant to the provisions of the Note Purchase Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Notes in respect of which it is providing this certificate, (ii) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“ten percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Company with a certificate of its
non‑U.S. Person status on IRS Form W‑8BEN or IRS Form W‑8BEN‑E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Company,
and (2) the undersigned shall have at all times furnished the Company with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Note Purchase Agreement
and used herein shall have the meanings given to them in the Note Purchase
Agreement.

 

[Name of Purchaser]

 

 

By: __________________________________

 



  Name:

 



  Title:

Date:  ________ __, 20[___]

 

Schedule 14.3
(to Note Purchase Agreement)